                        Case 8:20-bk-03608         Doc 5      Filed 05/06/20         Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION
                                        www.flmb.uscourts.gov
In re:

CFRA HOLDINGS, LLC, CFRA, LLC and                                     Case No. 8:20-bk-03608 (____)
CFRA TRI-CITIES, LLC
                                                                      Case No. 8:20-bk-03609 (____) and
                                                                      Case No. 8:20-bk-03610 (____)

                                   Debtors.1                          Chapter 11 Cases
                                                               /      (Joint Administration Pending)

         DISCLOSURE OF COMPENSATION OF ATTORNEYS FOR THE DEBTORS

             Pursuant to 11 U.S.C. § 329(a), Fed. R. Bankr. P. 2016(b) and Local Rule 2016-1, I

certify that Saul Ewing Arnstein & Lehr LLP (“Saul Ewing”) are attorneys for the Debtors,

CFRA Holdings, LLC (“Holdings”), CFRA, LLC (“CFRA”) and CFRA Tri-Cities, LLC (“Tri-

Cities”, and, collectively with Holdings and CFRA, the “Debtors”), and that compensation paid

to Saul Ewing within one year before the filing of the petition in bankruptcy, or agreed to be paid

to Saul Ewing, for services rendered on behalf of the Debtors in contemplation of or in

connection with the bankruptcy is as follows:

             1.         The Debtors retained Saul Ewing pursuant to act as its counsel with respect to

business-related issues and potential restructuring matters including in connection with its

pending assignment for the benefit of creditors proceeding and in contemplation of this

bankruptcy filing.

             2.         Saul Ewing received a pre-petition retainer in the amount of $47,000 (the

“Retainer”) in connection with the preparation of these chapter 11 cases.



1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: CFRA Holdings, LLC (3305), CFRA, LLC (3478) and CFRA Tri-Cities, LLC (2377). The
      location of the Debtors’ corporate office is: 1340 Hamlet Avenue, Clearwater, Florida 33756.

36932475.1 05/06/2020
                        Case 8:20-bk-03608      Doc 5       Filed 05/06/20   Page 2 of 2




             3.         Saul Ewing drew down on the Retainer in the amount of $26,370.50 on account of

pre-petition services rendered to the Debtors. The balance of the Retainer, in the amount of

$20,629.50, will constitute an advance security retainer to be applied against Saul Ewing’s

allowed fees and expenses, as permitted by the Court.

             4.         Saul Ewing has not agreed to share the above-disclosed compensation with any

other person unless they are partners, counsel and associates of Saul Ewing.

             5.         Saul Ewing will file periodic applications for allowance and payment of

compensation and reimbursement of expense as required by 11 U.S.C. §§ 330 and 331.



Dated: May 6, 2020                                  SAUL EWING ARNSTEIN & LEHR LLP
                                                    Proposed Counsel for Debtors and Debtors-in-
                                                    Possession
                                                    701 Brickell Avenue, 17th Floor
                                                    Miami, FL 33131
                                                    Telephone: (305) 428-4500
                                                    Facsimile: (305) 374-4744

                                                    By:      /s/ Carmen Contreras-Martinez_________
                                                             Carmen Contreras-Martinez
                                                             Florida Bar No. 093475
                                                             Carmen.Contreras-Martinez@saul.com

                                                             -and-

                                                             Stephen B. Ravin (pro hac vice pending)
                                                             Florida Bar No. 293768 (inactive status)
                                                             Aaron S. Applebaum (pro hac vice pending)
                                                             1037 Raymond Boulevard
                                                             Suite 1520
                                                             Newark, NJ 07102
                                                             Telephone: (973) 286-6700
                                                             Facsimile: (973) 286-6800
                                                             Stephen.Ravin@saul.com
                                                             Aaron.Applebaum@saul.com



                                                        2
36932475.1 05/06/2020
